  Case 1:20-cv-00470-JTN-RSK ECF No. 10 filed 09/03/20 PageID.46 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

ELAINE SAYRE,                                          Case No. 1:20-cv-00470

               Plaintiff,

       v.                                              NOTICE OF SETTLEMENT AS TO
                                                       CAPITAL ONE BANK (USA), N.A.
CAPITAL ONE BANK (USA), N.A.,

               Defendants.



       NOTICE IS HEREBY GIVEN that Plaintiff Elaine Sayre and Defendant Capital One Bank

(USA), N.A. have settled all claims between them in this matter. The parties are in the process of

completing the final settlement documents and expect to file a Stipulated Dismissal with Prejudice

within the next sixty (60) days. Plaintiff kindly requests the Court vacate any pending deadlines in

this matter. Plaintiff further requests that the Court retain jurisdiction for any matters related to

completing and/or enforcing the settlement.

       Respectfully submitted on this 3rd day of September 2020,



                                           CHAMI LAW, PLLC

                                            By:/s/ Tarek N. Chami
                                                Tarek N. Chami, P76407
                                                22000 Michigan Ave, Suite 200
                                                Dearborn, MI 48124
                                                T: (313) 444-5029
                                                F: (888) 428-7911
                                                tarek@chamilawpllc.com
                                                Attorneys for Plaintiff
                                                Elaine Sayre




                                                 -1-
  Case 1:20-cv-00470-JTN-RSK ECF No. 10 filed 09/03/20 PageID.47 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2020, I electronically filed the foregoing with the

Clerk of the Court using the ECF system, which will send notice of such filing to all attorneys of

record in this matter. Since none of the attorneys of record are non-ECF participants, hard copies

of the foregoing have not been provided via personal delivery or by postal mail.


/s/ Diego Sanchez




                                               -2-
